UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4403


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS FERNANDO PEREZ-GONZALEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:10-cr-00306-BR-1)


Submitted:   November 22, 2011            Decided:   January 12, 2012


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dhamian Blue, BLUE, STEPHENS & FELLERS, LLP, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Luis Fernando Perez-Gonzalez pled guilty to illegally

reentering       the    United      States      after      being      removed         as    an

aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).        The     district     court    imposed       a    seventy-eight          month

sentence.       The sole issue Perez-Gonzalez raises on appeal is a

challenge      to    the     reasonableness      of    his     sentence.             For   the

following reasons, we affirm the district court’s judgment.

               This court reviews sentences for reasonableness under

an abuse-of-discretion standard.                  Gall v. United States, 552
U.S. 38, 51 (2007).            This review requires consideration of both

the    procedural      and    substantive       reasonableness        of    a    sentence.

Id.; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).        After determining whether the district court properly

calculated the defendant’s advisory Guidelines range, we must

decide    whether      the     district     court     considered      the       18    U.S.C.

§ 3553(a) (2006) factors, analyzed the arguments presented by

the parties, and sufficiently explained the selected sentence.

Lynn, 592 F.3d at 575-76; see United States v. Carter, 564 F.3d
325,     330    (4th    Cir.    2009).          Properly       preserved        claims     of

procedural error are subject to harmless error review.                                 Lynn,
592 F.3d    at    576.      If   the   sentence      is     free   of    significant

procedural error, the appellate court reviews the substantive



                                            2
reasonableness of the sentence.                     Id. at 575; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

             Perez-Gonzalez            first        contends          his      sentence         is

procedurally         unreasonable      because          the     district      court     did    not

properly     consider      the    § 3553(a)             factors     and     provide     him     an

individualized         sentence.          We       have        carefully       reviewed       the

sentencing       transcript      and     conclude          that      the    district         court

meaningfully considered Perez-Gonzalez’s argument for a downward

departure or variance and denied it based on several relevant

§ 3553(a)        factors,         including              Perez-Gonzalez’s              history,

characteristics,         and     the    nature           and       circumstances        of    his

offense, 18 U.S.C. § 3553(a)(1); the need to promote respect for

the law and provide just punishment, 18 U.S.C. § 3553(a)(2)(A);

the   need      to   afford    adequate        deterrence           in     light   of       Perez-

Gonzalez’s history of recidivism, 18 U.S.C. § 3553(a)(2)(B); and

the need to protect the public from Perez-Gonzalez’s further

crimes,    18    U.S.C.    § 3553(a)(2)(C).                   We    further    conclude        the

district     court’s       explanation             of     its      chosen     sentence         was

sufficient       “to    satisfy     the    appellate               court    that      [it     had]

considered the parties’ arguments and [had] a reasoned basis for

exercising [its] own legal decisionmaking authority.”                                   Rita v.

United States, 551 U.S. 338, 356 (2007).

             Next,      Perez-Gonzalez         maintains            the    addition     of     two

criminal history points under U.S. Sentencing Guidelines Manual

                                               3
(“USSG”) § 4A1.1(d) (2010) resulted in the overrepresentation of

his   criminal         history.            Section        4A1.1(d)        authorizes       the

additional      points      “if      the     defendant      committed        the     instant

offense      while        under        any         criminal        justice         sentence,

including . . . escape            status.”          The    record     establishes,         and

Perez-Gonzalez admits, he was subject to a California fugitive

warrant    at    the     time   of     the    instant      offense.         We     therefore

conclude the application of § 4A1.1(d) was proper.

            Finally,        Perez-Gonzalez            contests        the        substantive

reasonableness of his sentence.                     Where, as here, the sentence

imposed is within the appropriate Guidelines range, this court

may   consider     it     presumptively           reasonable.        United       States    v.

Mendoza-Mendoza,         597 F.3d 212,    216     (4th    Cir.     2010).         The

presumption may be rebutted by a showing “that the sentence is

unreasonable       when     measured         against      the     § 3553(a)        factors.”

United    States    v.    Montes-Pineda,           445 F.3d 375,    379    (4th   Cir.

2006) (internal quotation marks omitted).

            Perez-Gonzalez argues this court should not afford a

presumption of reasonableness to his within-Guidelines sentence

because    the     sixteen-level             enhancement          authorized       by    USSG

§ 2L1.2(b)(1)(A) was enacted without deliberation or empirical

support and that sentences based upon it should not be afforded

deference on appeal.            We recently rejected the same argument in

United States v. Mendoza-Mendoza, 413 App’x 600, 602 & n.2 (4th

                                              4
Cir.), cert. denied, 131 S. Ct. 3078 (2011), and do the same

here.   Accord United States v. Duarte, 569 F.3d 528, 529-31 (5th

Cir. 2009) (rejecting similar argument).                      We further hold that

Perez-Gonzalez’s           arguments     do       not   otherwise      overcome      the

presumption         of   reasonableness       afforded       his   within-Guidelines

sentence.

              For    the    foregoing    reasons,       we    affirm   the     district

court’s judgment.            We dispense with oral argument because the

facts   and    legal       contentions    are      adequately      presented    in   the

materials     before       the   court   and      argument     would   not     aid   the

decisional process.

                                                                               AFFIRMED




                                              5